COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 STATE OF TEXAS,                                               No. 08-20-00021-CR
                                                 §
                           State,                                 Appeal from the
                                                 §
 v.                                                         Criminal Court at Law No. 4
                                                 §
 RODOLFO MORALES,                                            of El Paso County, Texas
                                                 §
                            Appellee.                           (TC# 20180C06554)

                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until November 18, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Joshua C. Spencer, the Appellee’s attorney, prepare the

Appellee’s Brief and forward the same to this Court on or before November 18, 2020.

       IT IS SO ORDERED this 23rd day of October, 2020.


                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.